TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 20, 2019



                                      NO. 03-17-00732-CV


          Michael Sides, Susan Sides, Bobby Sides, Gregory George, Staci George,
                      Claudio Acosta, and Laura Acosta, Appellants

                                                v.

                 Shon Saliga; Jani Saliga; & Garden Grove, LLC, Appellees




         APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND KELLY
        REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on September 6, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. The Court concludes that the trial court abused its discretion in denying

appellants’ request for injunctive relief. We further conclude that the court erred in denying

appellants’ request for attorney’s fees. We remand the cause to the trial court for further

proceedings in accordance with this opinion. Appellees shall pay all costs relating to this appeal,

both in this Court and in the court below.